Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 4, 12, and 20 are objected to because of the following informalities: the claims end without a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-24 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 9 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and product Claim 17.  Claim 9 recites the limitations of transmitting data from a device to a reader device, wherein the device comprises an NFC tag, and the NFC tag comprises a first storage device for storing data and a second storage device, the 

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Transmitting data recites a commercial of legal interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The device, first and second storage device, and reader device in Claim 9, a first and second storage device, a controller, and a reader device in Claim 1, and one or more processors, first and second storage devices, and a reader device in Claim 17 is just applying generic computer components to the recited abstract limitations.  Claims 1 and 17 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite device, first and second storage device, and reader device in Claim 9, a first and second storage device, a controller, and a reader device in Claim 1, and one or more processors, first and second storage devices, and a reader device in Claim 17. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, and 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0029, 0030] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 9, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-8, 10-16, and 18-24 further define the abstract idea that is present in their respective independent claims 1, 9, and 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10-16, and 18-24 are directed to an abstract idea.  Thus, the claims 1-24 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 7-10, 12, 15-18, 20, 23, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPub. No. 2009/0271276 (Roberts ‘276) in view of U.S. PGPub. No. 2007/0038516 (Apple et al. ‘516).

Re Claim 9:  Roberts ‘276 disclose a method for transmitting data from a device to a reader device, wherein the device comprises an NFC tag (abstract), and the NFC tag comprises a first storage device for storing data (paragraphs [0009, 0011, 0031), the method comprising: transmitting data from the first storage device to the reader device (paragraphs [0009, 0011, 0031]).

Roberts ‘276 disclose the method substantially as claimed, in supra, with the exception of reciting that the device includes a second storage device, to the second storage device, and transmitting data from the second storage device to the reader device.  Apple et al. ‘516 disclose the use of a second storage device that receives data from a first storage device and sends data to a reader device (paragraph [0448]; Figure 17).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Roberts ‘267, in view of the teachings of Apple et al. ‘516, to include transmitting data between first and second storage devices and for the second storage device to send data to the reader device for the basic reason of combining known methods to yield the predictable result of making the transaction more secure.

Re Claim 10: Roberts ‘276 in view of the teachings of Apple et al. ‘516 disclose the method in supra, including further comprising, via a smartphone application associated with the device, allowing transmission of data from the first storage device to the second storage device (Roberts ‘275: paragraphs [0004, 0011, 0021, 0034]).

Re Claim 12: Roberts ‘276 in view of the teachings of Apple et al. ‘516 disclose the method in supra, including the data comprises one or more child products (Roberts ‘276: paragraphs [0006, 0027]).

Re Claim 15: Roberts ‘276 in view of the teachings of Apple et al. ‘516 disclose the method in supra, including that the device comprises a mobile device (Roberts ‘276: paragraphs [0032]; Figure 1, element “14”).

Re Claim 16: Roberts ‘276 in view of the teachings of Apple et al. ‘516 disclose the method in supra, including that the device further comprises a transmitter for receiving an electromagnetic energy from the reader device (Roberts ‘276: paragraph [0023]).

Re Claims 1, 2, 4, 7, & 8: System claims 1, 2, 4, 7, and 8 are substantially similar to previously rejected method claims 9, 10, 13, 15, and 16, respectively, and are therefore considered to be rejected here using the same art and rationale.

Re Claims 17, 18, 20, 23, & 24: Computer-readable storage media claims 17, 18, 20, 23, and 24 are substantially similar to previously rejected method claims 9, 10, 13, 15, and 16, respectively, and are therefore considered to be rejected here using the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citations A-C are included on PTO-892 to reflect the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
1/26/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693